USCA11 Case: 20-10811      Date Filed: 04/02/2021    Page: 1 of 4



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10811
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:19-cr-00007-CDL-MSH-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

DOUGLAS JOELL PORTER,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                 (April 2, 2021)

Before JILL PRYOR, GRANT, and LUCK, Circuit Judges.

PER CURIAM:

      Douglas Porter pleaded guilty to one count of knowingly possessing child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). The district

court sentenced him to 151-months’ imprisonment followed by 10 years of
          USCA11 Case: 20-10811         Date Filed: 04/02/2021     Page: 2 of 4



supervised release. The court imposed various standard conditions on the

supervised release. One of these—the risk condition—is relevant here:

      If the probation officer determines that you pose a risk to another person
      (including an organization), the probation officer may require you to
      notify the person about the risk and you must comply with that
      instruction. The probation officer may contact the person and confirm
      that you have notified the person about the risk.

On appeal, Porter contends that the district court unconstitutionally delegated the

judicial authority of sentencing to a probation officer in violation of Article III of

the U.S. Constitution when it imposed this risk condition.

      Porter did not raise this challenge in the district court, so we review only for

plain error. United States v. Nash, 438 F.3d 1302, 1304 (11th Cir. 2006). Plain

error requires: 1) an error, 2) that was plain, and 3) that affected the defendant’s

substantial rights. Id. Where those preconditions are met, this Court may reverse

if the error seriously affects the fairness, integrity, or public reputation of judicial

proceedings. Id. If neither the Supreme Court nor this Circuit has directly

resolved an issue, then there can be no plain error. United States v. Lange, 862

F.3d 1290, 1296 (11th Cir. 2017).

      The right to impose a punishment provided by law is judicial. Nash, 438

F.3d at 1305. But because probation officers play a vital role in effectuating

sentences, “courts may delegate duties to probation officers ‘to support judicial

functions, as long as a judicial officer retains and exercises ultimate


                                            2
          USCA11 Case: 20-10811       Date Filed: 04/02/2021   Page: 3 of 4



responsibility.’” Id. (quotation omitted). This means that although a court must

make the ultimate determination of whether a defendant must abide by a condition,

it can delegate to a probation officer the details of where and when that condition

will be satisfied. Id.

      We already held that an earlier version of the standard risk condition did not

improperly delegate judicial authority. In United States v. Nash, we noted that the

language of the condition did not permit the probation officer to unilaterally decide

whether Nash “shall” do something. Id. at 1306. Instead, the condition only

allowed the officer to direct when, where, and to whom notice must be given. Id.

For that reason, the risk condition did not impermissibly delegate the ultimate

responsibility of determining Nash’s sentence to the discretion of the probation

officer. Id.

      After we decided Nash, the Sentencing Commission revised the risk

condition to clear up “potential ambiguity in how the condition [was] phrased.”

U.S. Sentencing Guidelines App. C, Amend. 803 (2016). Specifically, it rephrased

the condition to make it “easier for defendants to understand and probation officers

to enforce.” Id. But although the phrasing of the condition changed, its substance

remained the same. A probation officer still cannot “unilaterally decide” whether

the defendant is subject to the condition. Nash, 438 F.3d at 1306. Instead, the

condition simply gives the officer control over the details of to whom notice must


                                          3
          USCA11 Case: 20-10811       Date Filed: 04/02/2021   Page: 4 of 4



be given. See id. So because the substance of the risk condition has not changed,

Nash’s holding applies to the revised version too. And that means that the district

court did not improperly delegate judicial authority when imposing the condition.

      Porter pushes back on applying Nash’s holding to the revised version of the

risk condition. But even if we were to agree that imposing the revised risk

condition was error, Porter failed to show that any error was plain. No case from

this Circuit or the Supreme Court demonstrates that the risk condition improperly

delegates judicial authority. See Lange, 862 F.3d at 1296. So given the holding of

Nash, and the lack of any controlling authority to the contrary, we find that the

district court did not commit plain error in imposing the risk condition.

      AFFIRMED.




                                          4